Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered April 18, 2001, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review the issue of whether the testimony concerning the contents of certain police radio transmissions in which he was described was properly admitted into evidence (see CPL 470.05 [2]), and we decline to review it in the interest of justice.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J.P., Krausman, Townes and Cozier, JJ., concur.